DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon Applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(a) rejection for claim 1 based upon Applicant’s amendments to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
Claim 2 is indefinite because of the limitation:

It is in indefinite because does it mean…
The second part extends to intersect the third part, the first part, and the second part, or
wherein the second part extends so as to intersect the third part; wherein the first part and the second part are substantially parallel to each other.
Because there are at least two different interpretations to this claim it renders the claim indefinite.
Regarding claims 7, and 9,
The term "less than" in claim 9 is a relative term which renders the claim indefinite.  The term "less than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aono et al. (US 5,521,429) (“Aono”).


    PNG
    media_image1.png
    443
    500
    media_image1.png
    Greyscale

Regarding claim 1, Aono at least in figures 6A-6B, and Examiner’s annotated figures 6A-6B above, teaches:
a base (E) having an outer edge including a first part (A), a second part (C), and a third part (B), 
the first part (A) and the third part (B) that are being substantially non- parallel to each other (they are perpendicular); 
a semiconductor element (1) provided on the base (E); and 
a plurality of conductors (2) each coupled to the semiconductor element (1) (2 is coupled to 1 by means of 3); 
wherein the plurality of conductors (3) includes a first conductor (2 on side A) and a second conductor (2 on side B) (each of the 2s has at least one 3 connected to it; col. 1 at lines 41-50), 
the first conductor (2 on side A) is coupled to the semiconductor element (1), protrudes to an outside of the base (E) from the first part of the outer edge (A), and is the only conductor that extends from the first part (2 on the side of A is the only conductor on side A); and 
the second conductor (2 on side B) is coupled to the semiconductor element (1), protrudes to the outside of the base (E) from the third part of the outer edge (B), and is the only conductor that extends from the third part (2 on side B is the only conductor on side B).
Regarding claims 2 and 8, Aono at least in figures 6A-6B, and Examiner’s annotated figures 6A-6B above, teaches:
further comprising one or more leads (2s on side C) coupled to the semiconductor element (1), 
wherein the second part (C) extends so as to intersect the third part (C), 

the one or more leads (2s on side C) protrude to the outside of the base from only the second part (2s on side C).
Regarding claims 3, and 10, Aono at least in figures 6A-6B, and Examiner’s annotated figures 6A-6B above, teaches:
wherein the one or more leads comprises a plurality of leads, and the plurality of leads are disposed along the second part (2s on side C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono.
Regarding claim 9, Aono at least in figures 6A-6B, and Examiner’s annotated figures 6A-6B above, teaches:
wherein in a plan view, a protrusion length of the first conductor from the first part and a protrusion length of the second conductor from the third part are each less than a protrusion length of each of the one or the plurality of leads from the second part (the claim does not state how much less the first and second conductor need to be to be less than the protrusion length of the plurality of leads. Because the claim does not state how much less the first and second conductor need to be to be less than the protrusion length of the plurality of leads all that is required is for the first and second conductor to be at least one atom shorter. Having the first and second conductor at least one atom short, if not more, is within the process variations of making the conductors and leads. Therefore, it would have been obvious that during the manufacturing of the device of Aono that at lead one device would have the first and second conductors be at least one atom shorter than the leads).

Allowable Subject Matter
Claim 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4,
Claim 4 is claiming side E3 and element T3 in figure 1B. The prior art does not teach that side E3 is not parallel to sides E1, E2, and E5, or the first, second, and third sides.
Regarding claims 5-7,
Claims 5-7 are indicated as allowable because claim 4 is allowable.



Response to Arguments
Regarding the 35 USC § 112(a) rejection,
Applicant asserts the term “less than” is not indefinite because one of ordinary skill in the art can determine with certainty the degree it needs to be less than from the context of the disclosure. Examiner respectfully disagrees. 
Applicant’s specification states on page 7 at lines 8-12:
In the semiconductor device 1, a protrusion length L1 of the tie bar T1 from the outer edge part E1, a protrusion length L2 of the tie bar T2 from the outer edge part E2, and a protrusion length L3 of the tie bar T3 from the outer edge part E3 may be each sufficiently smaller than a protrusion length LL of the lead 2 from the outer edge part E5, as illustrated in FIG. IA, 
and on page 9 at lines 18-27
Moreover, in the semiconductor device 1 according to the present example embodiment, the protrusion length L1 of the tie bar T1 from the outer edge part E1, the protrusion length L2 of the tie bar T2 from the outer edge part E2, and the protrusion length L3 of the tie bar T3 from the outer edge part E3 may be each sufficiently smaller than the protrusion length LL of the lead 2 from the outer edge part E5. Hence, it becomes possible to sufficiently reduce probability of occurrence of an unexpected short circuit among the tie bars T1 to T3 via the electrically conductive instrument such as 
Applicant does not state with any certainty how much one needs to make the conductors shorter than the leads in order to reduce short circuit among T1-T3. Rather, Applicant invites one to experiment in order to determine what the degree of “less than” should be. Thus, the term remains indefinite as neither the claims, nor the specification provide one with enough certainty to ascertain what the claim term means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822